Exhibit5.1 March 14, 2011 Evergreen EnergyInc. 1225 17thStreet, Suite1300 Denver, Colorado Re: Evergreen EnergyInc. Registration Statement on FormS-3 Registration No. Ladies and Gentlemen: We have acted as counsel to Evergreen EnergyInc., a Delaware corporation (the "Company"), in connection with the Registration Statement on FormS-3 filed with the Securities and Exchange Commission (the "Commission") on or about March 14, 2011 (the "Registration Statement"), including the prospectus included therein (the "Prospectus"), for the purpose of registering up to 6,150,003 shares of the Company's common stock, par value $0.001 per share (the "Common Stock") under the Securities Act of 1933, as amended (the "Act"), all of which may be offered or sold from time to time on a delayed or continuous basis by selling security holders pursuant to Rule415 under the Act at an indeterminate aggregate initial offering price, as set forth in the Registration Statement, Prospectus, and any amendments or supplements thereto. In rendering the opinions set forth below, we have assumed that:(i)all information contained in all documents reviewed by us is true and correct; (ii)all signatures on all documents submitted to us as copies conform to the originals of those documents; (iii)all documents submitted to us as originals are authentic and all documents submitted to us as copies conform to the originals of those documents; (iv)each natural person signing any document reviewed by us had the legal capacity to do so; (v)the Registration Statement, and any amendments thereto (including any post-effective amendments) will be declared effective by the Commission; (vi)the certificates representing the Common Stock will be duly authorized, executed, and delivered. In rendering the opinions expressed below with respect to the Common Stock, we have further assumed that: (a) the consideration paid for any shares of Common Stock will comply with Section153(a) or (b)of the Delaware General Corporation Law (the "DGCL") and Section152 of the DGCL, or in each case, any successor provision; Evergreen EnergyInc. March 14, 2011 Page 2 (b) the form and terms of such Common Stock, the issuance, sale and delivery thereof by the Company, and the incurrence and performance of the Company's obligations thereunder or in respect thereof, will comply with, and will not violate, the Company's Certificate of Incorporation or Bylaws or any applicable law, rule, regulation, order, judgment, decree, award, or agreement binding upon the Company, or to which the issuance, sale, and delivery of such Common Stock, or the incurrence and performance of such obligations, may be subject, or violate any applicable public policy, or be subject to any defense in law or equity. In addition, we have assumed the receipt by each person to whom or for whose benefit a share of Common Stock is to be issued (collectively, the "Beneficial Holders") of a certificate for such Common Stock or the receipt by the Depository Trust Company, acting as agent, on behalf of all Beneficial Holders of the class or series of Common Stock, of a global security then evidencing such Common Stock, and the issuance and sale of and payment for the Common Stock so acquired in accordance with the applicable purchase, underwriting or similar agreement approved by the board of directors of the Company and the Registration Statement, including the Prospectus and the applicable prospectus supplement. We have examined the Registration Statement to be filed with the Commission, including the exhibits thereto, the Certificate of Incorporation and Bylaws of the Company, the Officers' Certificate, and such other documents, corporate records, and instruments, and such laws and regulations as we have deemed necessary for purposes of rendering the opinions set forth herein. Based upon such examination, and subject to the further provisions hereof, we are of the following opinion: The Common Stock is validly issued, fully paid and non-assessable. The foregoing opinions are qualified to the extent that the enforceability of any document or instrument may be limited by or subject to bankruptcy, insolvency, fraudulent transfer or conveyance, reorganization, moratorium, or other similar laws relating to or affecting creditors' rights generally, and general equitable or public policy principles. We express no opinions concerning the validity or enforceability of any provisions contained in documents pertaining to the Common Stock that purport to waive or not give effect to rights to notices, defenses, subrogation or other rights or benefits that cannot be effectively waived under applicable law. This opinion is to be used only in connection with the offer and sale of Common Stock while the Registration Statement is in effect. We consent to the filing of this opinion with the Commission as an exhibit to the Registration Statement. In giving this consent, we do not thereby admit that we are in the category of persons whose consent is required under Section7 of the Act or the rules and regulations of the Commission promulgated thereunder. Evergreen EnergyInc. March 14, 2011 Page 3 We do not express an opinion on any matters other than those expressly set forth in this letter. The opinions expressed herein are rendered as of the date hereof. This opinion is based upon currently existing Delaware statutes, rules, regulations and judicial decisions, and we disclaim any obligation to update this opinion or otherwise advise you of any change in any of these sources of law or subsequent legal or factual developments which might affect any matters or opinions set forth herein. We do not undertake to advise you of matters that may come to our attention subsequent to the date hereof and that may affect the opinions expressed herein. This letter is our opinion as to certain legal conclusions as specifically set forth herein and is not and should not be deemed to be a representation or opinion as to any factual matters. Very truly yours, /s/ Moye WhiteLLP
